UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1671



JOHN L. BOYLE, JR.,

                                              Plaintiff - Appellant,

          versus


HARFORD COUNTY; HOWARD WALTER; RICHARD AIELLO;
COLBURN DORSEY; ELWOOD DEHAVEN; GARY SOHL;
JOSEPH P. MEADOWS,

                                             Defendants - Appellees,

          and


STATE OF MARYLAND,

                                                           Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson Everett Legg, Chief District Judge.
(CA-01-3200-BEL)


Submitted:   January 12, 2005             Decided:   January 25, 2005


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Howard J. Needle, Baltimore, Maryland, for Appellant. J. Joseph
Curran, Jr., Attorney General of Maryland, Cynthia G. Peltzman,
Assistant Attorney General, Baltimore, Maryland, Robert S. McCord,
County Attorney, Philip S. Roberts, Deborah S. Duvall, Senior
Assistant County Attorneys, Bel Air, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          John L. Boyle, Jr. appeals the district court’s order

summarily dismissing his claims for religious discrimination and

retaliation for whistle blowing, based on Title VII of the Civil

Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17 (2000); 42

U.S.C. § 1983 (2000); the First Amendment; and the Public Policy of

the State of Maryland; and dismissing the remaining state law

claims without prejudice.   We have reviewed the record and find no

reversible    error.   Accordingly,    we   affirm   the   order    on   the

reasoning of the district court.      See Boyle v. Harford County, No.

CA-01-3200-BEL (D. Md. Apr. 1, 2004).          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                   AFFIRMED